DETAILED ACTION
This action is responsive to RCE filed on December 9th, 2020. 
Claims 1~20 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/09/20 has been entered.
Response to Amendment
Claims 1, 2, 5, 8, 9, 11~13, 15, and 18 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1~20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
Objection to the Title
The title of the disclosure is objected to because the current title, “Hierarchical geographic naming”, is more indicative of a general category/subject to which claims are directed. While the current title describes the invention it does so in only a very general sense and is not clearly indicative of the invention to which the claims are directed. It 
If a satisfactory title is not supplied by the Applicant, the Examiner may, at the time of allowance, change the title by Examiner’s Amendment pursuant to MPEP 606.01.
Objection to the Abstract
The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains (MPEP 608.01(b)).
The abstract of the disclosure is objected to because the current abstract merely repeats the claim language and does not enable the reader thereof to determine the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains. Correction is required. See MPEP § 608.01(b).	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 11, 12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enga (U.S 2008/0086464).
Regarding Claim 1,
	Edge taught a method for facilitating hierarchical 2geographic naming, comprising:
3receiving a service request for a service in a network, wherein the service 4request comprises location information associated with a requesting 5device in the network [¶50, 
6determining a hierarchical name corresponding to the location 7information [¶56, generating spatial hierarchy identifier (“hierarchical name”) for a location], wherein the hierarchical name encodes a geographic grid referencing into a plurality of name segments [¶85, In the case of a search, the area is sent along. The spatial hierarchy identifier is calculated differently for an area than for a point. The deepest node that fully contains the area is determined and encoded in the identifier], 8and wherein a respective name segment of the plurality of name segments 9corresponds to a recursively subdivided grid of the geographic grid referencing [¶56, recursive subdivision is generating an identifier for a point location, the recursive subdivision continues until the maximum depth specified for the spatial hierarchy is reached]; and
10performing a recursive search using the hierarchical name for the service 11requested by the service request [¶71, user of the mobile device decides to search for relevant information at the user’s current location and initiates a search request], wherein a respective phase of the recursive 12search searches the service in a location of the network represented by a grid associated with a 13name segment of the hierarchical name that corresponds to the phase [¶78, query is passed to all servers in parallel and each performs the query. The servers recurse through each quad-tree held by the server and collect the results].
Regarding Claim 2,
Enga taught further comprising encoding the geographic grid referencing into the hierarchical name as a bit- or byte-oriented string [¶56, Fig. 5, spatial hierarchy identifier in the form of a bit-string].
Regarding Claim 5,
Enga taught further comprising performing a longest-prefix match based on the hierarchical name to forward a packet toward a service provider providing the service [¶56, the recursive subdivision continues until the maximum depth (“longest common prefix is the complete match) specified for the spatial hierarchy is reached].
Regarding Claim 7,
Enga taught wherein the recursive search is one of: a database lookup performed using the hierarchical name [¶67].
Regarding Claims 11, 12, 15, and 17, the claims are similar in scope to claim(s) 1, 2, 5, and 7 respectively and therefore, rejected under the same rationale.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Enga in view of Edge (U.S 2003/0060970). 
Regarding Claim 3,
Enga in view of Edge taught further comprising compressing the string using one of: arithmetic coding, Huffman coding, and a probability distribution [¶48, arithmetic modulus]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Edge’s teaching of compressing the string using one of: arithmetic coding, Huffman coding, and a probability distribution with the teachings of Enga, because the combination would allow geographic locations to be expressed as strings of characters thus, improving the desired level of 
Regarding Claim 4,
Enga in view of Edge taught wherein the geographic grid referencing is based on one of: Military Grid Reference System (MGRS) and Universal Transverse Mercator (UTM) [Edge: ¶18, coordinates may be in any format such as UTM]. See motivation of claim 3. 

Claims 6, 8~10, 16, and 18~20 are rejected under 35 U.S.C. 103 as being unpatentable over Enga in view of Official Notice.
Regarding Claim 6,
Edge in view of Official Notice taught further comprising: maintaining a name resolution service (NRS) for geographic routing; and obtaining information associated with the service provider from the NRS (2004/0139049 [¶392; ¶393; ¶39]).
Regarding Claim 8,
Edge in view of Bonnell taught wherein performing the recursive search comprises: searching, in the geographic grid referencing, whether the requested service is available in the smallest grid indicated by the hierarchical name; and in response to determining that the requested service is not available in the smallest grid, removing the name segment corresponding to the smallest grid and recursively performing the search in the geographic grid referencing based on the updated hierarchical name (2013/0246443 [¶34]).
Regarding Claim 9,
Enga taught wherein, in response to determining that the requested service is available in the smallest grid, the method further comprises: retrieving service information 
Regarding Claim 10,
Edge in view of Official Notice taught further comprising incorporating in the hierarchical name one or more of: a service tag indicating the requested service; a high-level domain; and a bit pattern distinguishing the hierarchical name from an identifier associated with the geographic grid referencing (2010/0076968 [¶3]).
Regarding Claims 16 and 18~20, the claims are similar in scope to claims 6 and 8~10 respectively and therefore, rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/HEE SOO KIM/Primary Examiner, Art Unit 2457